 In the Matter Of POMONA TERRA COTTA COMPANYandUNITED STONEAND ALLIED PRODUCTS WORKERS OF AMERICA, C. I. O.Case No. R-5414.-Decided June 3, 1943Mr. Robert Levett,for the Board. .Hines c Boren, by Mr. Charles A. HinesandMr. Norman A. Boren,of Greensboro, N. C., for the Company.-Mr. Sam H. ScottandMr. John C. Ceope,ofWinston-Salem, N. C.,for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Stone and Allied ProductsWorkers of America, C. I. 0., herein called the Union, alleging thata question affecting commerce had arisen concerning -the representa-tion of employees of Pomona Terra Cotta Company, Pomona, NorthCarolina, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJ. J. Fitzpatrick, Trial Examiner.Said hearing was held at Greens-boro, North Carolina, on May 20, 1943.The Board, the- Company,and the Union appeared and participated.At the close of the hearingthe Company moved to dismiss this proceeding, on the ground thatthe Union did not disclose sufficient present interest among the Com-pany's employees to warrant an' election.The Trial Examiner didnot rule upon this motion.For reasons which appear in Section III,below, the motion is denied.All parties were afforded, full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ingsmade at the hearing are free from prejudicial error and arehereby affirmed.50 N. L.R. B., No. 19.87 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPomona Terra Cotta Company is engaged in the manufacture and-sale of vitrified clay products, such as sewerage pipe, brick,and fluelining at Pomona, North Carolina.The principal products used bythe Company in its manufacture,are clay, shale, and coal, the annualvalue' of which is approximately $150,000. -About two-thirds of theraw materials used by the Company originates outside North Carolina.The Company annually finishes at its plant products valued at approx-imately $700,000, of which 25 percent is shipped outside NorthCarolina.II.THE ORGANIZATION INVOLVEDUnited Stone and Allied Products Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn March 1943, the Union asked the Company to bargain on behalfof employees at its plant.The Company refused to bargain, denyingthat the Union represented a majority of its employees.A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the Union represents a substan-tial number of employees in the unit herein found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela=-1The Union submitted 169, authorization cards, dated between November 1942 and April'1943;113 of which appear to bear the genuine original signatures of employees on the6ompany's pay roll of April 23, 1943.There are approximately 244 employees in theappropriate bargaining unit.The Company contends that the Union has made insufficientshowing of present representation among the employees herein concerned and that for thisreason the Board should, dismiss this proceeding.We find this contention without merit..As- we, have frequently'stated, authorization or membership cards are required,not as aproof of the precise number of employees who desire to be represented by a labor organizaLion, or as a basis for determining the appropriate representative,but simply to provide areasonable safeguard against the indiscriminate institution of representation proceedingsby labor organizations which might have little or no membership in the unit claimed to-beappropriateMatter of H. G. Hill Stores,Inc.Warehouseandlocal 2-7, Internataonal-Longshoremen's and Wa,ehousenien'sUnion, affiliatedwiththe 0. I.0.; 39 N. L. R. B. 874,and cases cited therein. POMONA TERRA COTTA COMPANYIV.THE APPROPRIATE UNIT _89We find, in accordance with a stipulation of the parties, that all pro-duction and maintenance employees of the Company, excluding em--ployees in a supervisory capacity and office workers, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (c) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesof the Company in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of our Direction of Election herein, subject to thelimitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations 'Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pomona TerraCotta Company, Pomona, North Carolina, an election by secret ballotshall'be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and-super-vision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among allemployees of the Company within the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during such pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be represented byUnited Stone and Allied Products Workers of America, C. I. 0., forthe purposes of collective bargaining.